Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about November 21, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree, attempted gang assault in the second degree and assault in the second degree, and placed her with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495 [1987]). There is no basis for disturbing the court’s determinations concerning credibility. The victim’s credible testimony clearly established that appellant deliber*508ately stole the victim’s property, and also established the element of physical injury (see People v Guidice, 83 NY2d 630, 636 [1994]).
The court properly exercised its discretion in ordering placement, which was the least restrictive alternative (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Buckley, P.J., Tom, Ellerin, Marlow and Gonzalez, JJ.